      Case 1:20-cr-00174-DMT Document 39 Filed 11/19/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA



UNITED STATES OF AMERICA,
                                                         CASE NO. 1:20-cr-174-01
        Plaintiff,

vs.

MALACHI LLOYD,

        Defendant.
_____________________________________/

           BRIEF IN SUPPORT OF MOTION TO REVOKE DETENTION ORDER

                                           I.

                Defendant was taken into custody and made his initial appearance on

October 21, 2020, at which time he was temporarily detained. A Detention Hearing

was conducted on October 22, 2020, at the conclusion of which Defendant was

denied bond. Defendant Lloyd consented to the identity hearing and for removal to

this jurisdiction.

                                          II.

        Section 3145(b) of Title 18 of the United States Code provides for review of

the detention order by the Court having original jurisdiction over the offense. That

section further provides that the motion “….shall be determined promptly.”

(Emphasis added). Moreover, Mr. Lloyd is presumed innocent. 18 U.S.C. Section

3142(j).




                                           3
      Case 1:20-cr-00174-DMT Document 39 Filed 11/19/20 Page 2 of 4




                                           III.

       Section 3142(g) of Title 18 sets forth the factors that the Court should

consider when making a determination whether there are conditions of release that

will reasonably assure the appearance of the Defendant and the safety of the

community.

       It is conceded that the charges lodged against Mr. Lloyd are serious and, in

fact, carry a lot of time. It is also conceded that the weight of the evidence is strong.

Although Mr. Lloyd has had prior felony convictions for non-assaultive offenses, he

received non-custodial sentences and satisfied his probation. Mr. Lloyd does not

have any non- appearance violations nor does he appear to be a flight risk.

       Mr. Lloyd is twenty-eight years old and would reside with his child’s mother,

Lanique Williams at 26650 Reeck, #216, Woodhaven, Michigan if released on bond.

They have lived at this residence for the past year. Mr. Lloyd is a high school

graduate and attended College at Baker’s College in Highland Park, Michigan but did

not graduate. Mr. Lloyd contends that he is not a flight risk and has all of his family

ties to the metropolitan Detroit area.

       Additionally, it is also critical that Defendant Lloyd be released on bond

because he was seriously wounded from gun shots he received while sitting in his

car on August 6, 2020. Mr. Lloyd was shot twice in his chest, once in the arm, and

once in the hand. He has not had any medical attention since he was detained on

October 21, 2020. With the Covid-19 pandemic attacking all the jails and prisons

throughout the United States, Defendant Lloyd is extremely susceptible of becoming

a victim to that disease while he is in-custody.



                                            4
     Case 1:20-cr-00174-DMT Document 39 Filed 11/19/20 Page 3 of 4




                                            IV.

       Mr. Lloyd believes that this Honorable Court can fashion conditions of release

which will assure his appearance for all court appearances and assure the safety of

the community. Make no mistake, Mr. Lloyd gives his solemn word that he will

appear for all scheduled court dates and that he will not commit any crime: federal,

state, or local while released on bond. A reasonable condition in the present case

could include house arrest. Mr. Lloyd is willing to wear a tether or GPS unit so that

his movements can be monitored continuously. Mr. Lloyd will agree to a curfew as

well. Mr. Lloyd will submit to urinalysis testing to confirm that he is not using any

controlled substance if released on bond.

                                            V.

       For the foregoing reasons, Mr. Lloyd respectfully requests that this

Honorable Court to revoke the Detention Order and set reasonable conditions of

release.


                                             Respectfully submitted,

                                           s/Steven Scharg
                                           STEVEN SCHARG
                                           Attorney for Defendant
                                           615 Griswold, Suite 1120
                                           Detroit, Michigan 48226
                                           (313) 962-4090
                                           (313) 300-0214
                                           Mi Bar No. P43732
                                          Scharg1924@gmail.com




                                            5
      Case 1:20-cr-00174-DMT Document 39 Filed 11/19/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, I filed this motion and served a

copy of said filing by ecf filing to Assistant U.S. Attorney, Rick Volt, at

rick.volt@usdoj.gov




                                                      s/Steven Scharg
                                                      STEVEN SCHARG
                                                      Attorney for Defendant Lloyd
                                                      615 Griswold, Suite 1120
                                                      Detroit, Michigan 48226
                                                      (313) 962-4090
                                                      (313) 300-0214
                                                      Mi Bar No. P43732
                                                      Scharg1924@gmail.com
Dated: November 19, 2020




                                             6
